—In an action to recover damages for personal injuries, the defendant Lufthansa German Airlines appeals from an order of the Supreme Court, Kings County (Barron, J.), entered October 30, 2000, which denied its motion to compel the plaintiffs to disclose certain medical records.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the appellant’s motion, made after the plaintiffs filed a note of issue, to compel the plaintiffs to disclose certain medical records (see, Francis v Board of Educ., 278 AD2d 449; Romero v City of New York, 272 AD2d 599; Audiovox Corp. v Benyamini, 265 AD2d 135). Bracken, P. J., Friedmann, Florio and H. Miller, JJ., concur.